         Case 1:21-cr-00568-CJN Document 76 Filed 09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   MAGISTRATE NO. 21-MJ-5
                                                  :   CRIMINAL NO:
             v.                                   :
                                                  :
 KENNETH JAVON HALE,                              :
                                                  :   VIOLATION:
                      Defendant.                  :   18 U.S.C. § 2252(a)(2)
                                                  :   (Distribution of Child Pornography)
                                                  :
                                                  :
                                                  :

                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

              On October 3, 2020, in the District of Columbia and elsewhere, the defendant,

KENNETH JAVON HALE, did knowingly distribute any visual depiction, using any means and

facility of interstate and foreign commerce, and that such visual depiction has been shipped and

transported in and affecting interstate and foreign commerce, by any means including by

computer; and the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct and such visual depiction is of such conduct.

        (Distribution of Child Pornography, in violation of Title 18, United

 States Code, Section 2252(a)(2)
Case 1:21-cr-00568-CJN Document 76 Filed 09/09/21 Page 2 of 2




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/Janani Iyengar
                           Janani Iyengar
                           N.Y. Bar No. 5225990
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone No. (202) 252-7760
                           Janani.iyengar@usdoj.gov




                              2
